DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7, 10, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker et al. (U.S. Application Publication No. 2008/0041850).
Tucker discloses a container system (100) comprising a plurality of containers having different volumes (Fig. 10, par. 3): each container comprising a container (104) including a plurality of sidewalls (402) and a rim (702) extending from the sidewalls at a top of the container, the rim of the container including a first sealing part and a second sealing part (at 720), with the first sealing part and the second sealing part being located on surfaces of the rim that face the inside of the container (Fig. 7), wherein parts of the rim extend along arcs as viewed from above the container (Fig. 5); and a lid (102) for sealing the container, the lid having a rim (700) that extends along sides of the lid, the rim of the lid including (i) a first sealing part that is configured to contact the first sealing part of the rim of the container at a first contact area to form a first sealing area, and (ii) a second sealing part that is configured to contact the second sealing part of the rim of the container at a second contact area to form a second sealing area (at 710, Fig. 7), wherein parts of the rim of the lid extend along arcs as viewed from above the lid (Fig. 3), wherein the first sealing area and the second sealing area are offset in a vertical direction such that the first contact area is below the second contact area (Fig. 7), wherein the rim of the container and the rim of the lid are spaced from each other in an area between the first contact area and the second contact area (Fig. 7), wherein the rim of the container includes a first concave portion and a second concave portion (at 720) , with the first sealing part of the rim of the container being located on the first concave portion and the second sealing part of the rim of the container being located between the first concave portion and the second concave portion (Fig. 7), wherein the rim of the container is provided with a plurality of protuberances (at 720), the protuberances being discontinuous with each other such that each protuberance is spaced from two adjacent protuberances and each protuberance is visually distinct from other protuberances (Fig. 4), and the rim of the lid is provided with a plurality of protuberances (at 710), the protuberances being discontinuous with each other such that each protuberance is spaced from two adjacent protuberances and each protuberance is visually distinct from other protuberances (Fig. 2), and wherein the protuberances of the rim of the container align with the protuberances of the lid when the lid is sealed to the container (Fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker.
Tucker fails to teach the specific dimensions of the container system but teaches that it is known in the art to manufacture containers with different sizes and shapes (par. 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the system with containers having different sizes and shapes, in order5to adjust what items could be stored in the containers or the quantity and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker, as shown above, in view of Bryson et al. (U.S. Patent No. 8,091,732).
Tucker fails to teach wherein the first contact area and the second contact area are offset in a horizontal direction such that a farthest extent of the first contact area is outside of the second contact area in the horizontal direction.
Bryson teaches that it is known in the art to taper a container and lid such that first contact area is outside a second contact area (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container and lid of Tucker to have a tapered shape, as taught by Bryson, in order to create a tighter seal and since such a modification would be a change in shape of an existing component. 

Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733